DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: at least one microchannel heat exchanger connecting the air distribution gap to the plurality of shelves (claim 1), and passing a portion of the uncooled air through at least one microchannel heat exchanger connecting the distribution gap to a corresponding shelf in the plurality of shelves, thereby cooling the air (claim 13).
Although the closest prior art of record Fritz (US 2013/0213073) teaches a housing (110) surrounding a plurality of shelves (125); an air return passage (124) defined below the plurality of shelves; a fan (134) disposed at a downstream end of the air return passage; an air distribution gap (128) connected to an outlet of the fan and disposed behind the plurality of shelves and a top passage (130) disposed above the plurality of shelves, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide at least one microchannel heat exchanger connecting the air distribution gap to the plurality of shelves (claim 1) and passing a portion of the uncooled air through at least one microchannel heat exchanger connecting the distribution gap to a corresponding shelf in the plurality of shelves, thereby cooling the air (claim 13), in combination with all other claimed features.  As indicated in the Applicant’s Appeal Brief, the “connecting” of the air distribution gap and the plurality of shelves via the heat exchanger allows for air to flow from the air distribution gap thought the heat exchanger into the shelves (pg. 8, fifth full para.).  The Examiner withdraws the position that the heat exchanger is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763